Citation Nr: 0432683	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  97-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the left knee prior to October 
1, 2002.

2.  Entitlement to an initial rating in excess of 30 percent 
for degenerative arthritis of the left knee with total knee 
replacement from October 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 1996 and October 
2001 of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Winston-Salem, North Carolina.  The styling of 
the issues on the front page of this decision reflects the 
ratings for different periods of time during the appeal, 
following the initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board last remanded this matter in October 2003.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to October 1, 2002, the service connected 
degenerative arthritis of the left knee was manifested by 
flexion between 90 and 120 degrees, extension to 0 degrees, 
and moderate impairment of the knee.  

2.  From October 1, 2002, the service connected degenerative 
arthritis of the left knee with total knee replacement has 
been manifested by good stability in both flexion and 
extension, normal strength and range of motion of 0 to 110 
degrees.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative arthritis of the left knee prior to 
October 1, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.120, 
3.159, Part 4, 4.71a, Diagnostic Codes 5010, 5257 (2003).  

2.  The criteria for an initial rating in excess of 30 
percent for degenerative arthritis of the left knee with 
total knee replacement from October 1, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.120, 3.159, Part 4, 4.71a, Diagnostic 
Code 5055 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 
38 C.F.R. § 3.321(b)(1), only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  

In November 1996, the RO awarded service connection for 
degenerative arthritis of the left knee and assigned a 20 
percent evaluation effective May 31, 1996, with which the 
veteran initially disagreed.  In August 2001, the veteran 
underwent a left total knee replacement.  The RO assigned a 
temporary total disability rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 from August 21, 2001 to 
October 1, 2001.  A total disability rating will be assigned 
when it is established that a service-connected disability 
required a period of convalescence following inpatient or 
outpatient hospitalization for a surgical procedure which 
resulted in the following: (1) at least one month of 
convalescence; (2) surgery which resulted in severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps, or recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weightbearing prohibited); or (3) immobilization by 
cast, without surgery, of one or more major joints.  38 
C.F.R. § 4.30(a).

In an October 2001 rating decision, the RO assigned a 100 
percent evaluation for the first year following the 
prosthetic replacement of a knee joint.  Effective October 1, 
2002, the minimum rating of 30 percent was assigned.  

A.  Degenerative Arthritis of the Left Knee Prior to October 
1, 2002 

Prior to October 1, 2002, the veteran's service connected 
degenerative arthritis of the left knee was rated under 
Diagnostic Codes 5010 for arthritis due to trauma and 5257 
for impairment of the knee.  38 C.F.R. § 4.71a (2003).  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Standard flexion and 
extension of the knee is 0-140 degrees.  38 C.F.R. 4.71, 
Plate II (2003).  A 20 percent disability rating requires 
flexion limited to 30 degrees or extension limited to 15 
degrees; and a 30 percent disability rating is warranted for 
flexion limited to 15 degrees or extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003).  Additional disability ratings for limitation of 
motion of the knee include a 40 percent disability rating for 
extension limited to 30 degrees and a 50 percent disability 
rating for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).  

Under Diagnostic Code 5257, impairment of the knee with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  The Board observes 
that the words "mild", "moderate" and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6 (2003).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).  

The June 1995 private Magnetic Resonance Imaging (MRI) 
revealed a complex tear in the posterior horn medial 
meniscus, large joint effusion and degenerative arthritis and 
osseous erosions in the medial femoral condyle and medial 
tibial plateau.  

The October 1995 VA x-ray showed that no significant 
pathological findings were noted.  The May 1996 VA x-rays 
showed obvious callus formation on the left knee and 
diminished joint space with some limitation of motion.  VA 
outpatient treatment record dated July 1996 showed the MRI 
scan of the left knee made one year ago showed a torn left 
semilunar cartilage with degenerative arthritic changes in 
the medial knee compartment.  The veteran was given a cane.  
The July 1996 x-ray revealed bilateral degenerative 
arhtropathy limited to the medial joint compartment, most 
marked in the left knee.  

The January 1998 VA x-ray showed minimal degenerative changes 
of the left knee.  The April 1998 x-ray revealed mild 
osteoarthritis of the left knee.  The September 1998 x-ray 
showed moderately advanced degenerative joint disease, with 
narrowing of the joint space, and osteophyte formation, and 
severe narrowing of the medial tibiofenoral compartment.  A 
small joint effusion was also identified in the suprapatellar 
bursa.  

At the May 1999 VA examination, range of motion testing 
revealed that the veteran could extend and lock the knee.  
The May 1999 VA examiner commented that a prior magnetic 
resonance imaging scan of the left knee, and the folder 
report was consistent with a medial meniscus cartilage 
injury.  The actual x-ray changes were modest for the degree 
of the veteran's pain and functional limitation.  

The May 2000 x-rays showed left knee medial joint line only 
1-2mm joint space.  Minimal osteophytes were seen.  The June 
2000 X-ray revealed medial joint space narrowing, osteophtes 
in all compartments.  In August 2001, the veteran underwent a 
left total knee replacement.  In September 2001, 18 days 
after the total left knee replacement, the veteran could 
ambulate 200 yards.  Pain was 1-2 out of 10.  The December 
2001 x-ray was normal.  

An evaluation in excess of 20 percent requires flexion 
limited to 15 degrees or extension limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).  VA 
outpatient treatment records show that in July 1996, the 
veteran exhibited a good range of motion about the left knee.  
Left knee range of motion was 0 to 120 degrees.  At the 
January 1998 VA examination, left knee range of motion was 0 
to 100 degrees.  VA outpatient treatment records show that in 
April 1998, the left knee range of motion was 0 to 100 
degrees.  In September 1998, the veteran had full range of 
motion of the left knee.  At the May 1999 VA examination, 
range of motion was 0 to 100 degrees.  He had some pain on 
full extension.  The veteran could flex to 100 degrees and he 
allowed the examiner to help flex a few more degrees, but 
with 5 more degrees of flexion, the veteran had a significant 
increase in pain.  VA outpatient treatment records show that 
in May 2000, left knee range of motion was 0 to 100 degrees, 
flexion was limited by obesity and in June 2001 left knee 
range of motion was 0 to 115 degrees.  In September 2001, 
range of motion was 0 to 90 degrees.  In October 2001, range 
of motion was 0 to 100 degrees.  In December 2001, left knee 
range of motion was 0 to 100 degrees.  The July 2002 private 
orthopedic records show that left knee range of motion was 0 
to 100 degrees.  This evidence shows that the veteran's left 
knee flexion was not limited to 15 degrees and extension was 
not limited to 20 degrees.  In fact, left knee flexion was 
between 90 and 120 degrees and extension was consistently to 
0 degrees.  The veteran's limitation of left knee motion does 
not meet the criteria for an evaluation in excess of 20 
percent under Diagnostic Codes 5260, 5261.  

An evaluation in excess of 20 percent requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257(2003).  The criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
have not been met as the July 1996 VA outpatient treatment 
record showed that the cruciate and collateral ligaments were 
intact.  The May 1999 VA examination showed that the left 
knee was stable to stress, medially, laterally, posteriorly 
and anteriorly.  In December 2001, the left knee was stable.  
The evidence does not show severe recurrent subluxation or 
severe lateral instability.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The April 1996 VA outpatient treatment record revealed that 
the veteran's gait was antalgic.  At the May 1996 VA 
examination his symptoms were pain when walking, stiffness 
and soreness.  VA outpatient treatment record dated July 1996 
showed that there was tenderness to palpation over the medial 
joint line of the left knee with a one inch increased 
circumference of the knee.  In August 1997, the veteran 
reported that he was unable to walk upstairs and had 
difficulty getting out of a chair without using his arms to 
pull up.  At the January 1998 VA examination, the veteran 
could not squat past about 20 degrees flexion.  In order to 
do this he had to hold on.  There was no crepitation of the 
patella.  VA outpatient treatment record dated April 1998 
noted mild edema.  

At the May 1999 VA examination the veteran's left knee had 
slight puffiness and tenderness over the area of the medial 
plica.  Palpation through the swelling produced significant 
pain.  There was minimal tenderness over the infrapatellar 
area.  There was no increased heat.  The veteran stated that 
he did not have flares, he was this way everyday.  He stated 
that if he walked 100 feet or so, his knee would feel like it 
was giving out or would become painful enough that he would 
have to stop.  This was true even on level surfaces.  The 
quadriceps were quite strong and equal bilaterally.  The May 
1999 VA examiner commented that the degree of the veteran's 
disabilities were further emphasized by the fact that he 
could not squat more than 20 degrees and come back on his own 
strength without severe pain and feeling as if his left knee 
would give way.  The December 1999 VA outpatient treatment 
record revealed a left knee deformity without effusion.  In 
June 2000 Lachman's was positive.  In October 2001, the 
veteran had no complaints, he was happy with the results of 
the total knee replacement.  He did not use crutches and 
ambulated without pain and near normal gait.  The left knee 
was without effusion.  In December 2001, there was no 
effusion.  Thus, the objective findings with regard to the 
veteran's left knee have not been shown to be productive of 
additional disability or functional impairment in excess of 
the 20 percent evaluation assigned prior to October 1, 2002.  

Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's service connected degenerative arthritis of the 
left knee prior to October 1, 2002.  Furthermore, for above 
reasons, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  

B.  Degenerative Arthritis of the Left Knee With Total Knee 
Replacement From October 1, 2002  

In August 2001, the veteran underwent a left total knee 
replacement.  The RO assigned a temporary total disability 
rating for convalescence under the provisions of 38 C.F.R. § 
4.30 from August 21, 2001 to October 1, 2001, then a 100 
percent evaluation for the first year following the 
prosthetic replacement of a knee joint.  Effective October 1, 
2002, the minimum rating of 30 percent was assigned for the 
veteran's service connected degenerative arthritis of the 
left knee with total knee replacement under Diagnostic Code 
5055 for knee replacement.  

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Ankylosis of the knee in flexion at an angle between 10 
degrees and 20 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.  An evaluation in 
excess of 30 percent evaluation is not provided for 
limitation of flexion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg to 
30 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The August 2003 VA outpatient treatment record showed that 
there was no sign of soft tissue swelling.  He had good 
stability in both flexion and extension.  The August 2003 x-
ray showed total knee arthroplasty changes.  At the September 
2003 VA examination, there was no excessive ligamentous 
laxity when examined in flexion or extension.  At the March 
2004 VA examination, there was no obvious abnormality to 
varus and valgus stress.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for degenerative arthritis of the left knee with 
total knee replacement from October 1, 2002.  The August 2003 
VA outpatient treatment record showed that the left knee 
range of motion was approximately from 0 to 110 degrees.  The 
August 2003 x-ray showed that the prosthetic device was in 
good position and there was no loosening of the prosthesis.  
At the September 2003 VA examination, the range of motion was 
in a totally functional range of motion from 0 degrees 
extension to 110 degrees flexion.  The September 2003 x-rays 
showed a well-aligned total knee arthroplasty with no 
evidence of loosening and / or complication.  At the March 
2004 VA examination, the veteran could extend the knee to 0 
degrees.  There did not seem to be any looseness of slippage 
in the knee on examination.  The medical evidence does not 
show any ankylosis of the left knee, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, limitation of extension of the left leg 
to 30 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261 or 
nonunion of the tibia and fibula with loose motion requiring 
a brace, 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Thus, an 
increased evaluation under these diagnostic codes is not 
warranted.  

The medical evidence is negative for a showing of severe 
painful motion or weakness in the left leg, as required for a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  The August 2003 VA outpatient treatment record showed 
that the veteran did not have any specific point tenderness 
on examination.  The veteran had 5 out of 5 motor strength.  
At the March 2004 VA examination, there was no tenderness 
noted over the knee to examination.  He complained of 
discomfort in the left knee with extending it to 0 degrees.  
The veteran could flex his left knee to 110 degrees.  The 
motor and sensory examination of the lower extremity showed a 
slightly decreased amount of strength, but was no more than 
would be expected with someone with the abnormality in the 
knees, status post replacement.  The evidence shows that 
surgical scars are asymptomatic (not tender or painful).  At 
the March 2004 VA examination, the veteran had a well-healed 
scar across the top of the knee from the distal femur down 
across the anterior surface of the knee to the proximal 
patella.  It was well healed with no herniation, tenderness 
or dehiscence.  The left knee was not warm.  

The Board also finds that the veteran's left knee impairment 
does not warrant an initial evaluation in excess of 30 
percent from October 1, 2002, even with consideration of 
sections 4.40 and 4.45 for functional loss, assessed on the 
basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The August 2003 VA 
outpatient treatment record showed that there was no sign of 
effusion.  His patellofemoral joint tracked well.  At the 
September 2003 VA examination, the operated left knee 
indicated that there was a good patellofemoral tracking.  
There were no neurovascular abnormalities in the lower 
extremity.  At the March 2004 VA examination there was no 
drawer sign or McMurray sign that could be elicited.  The 
veteran had some crepitus through the range of motion of the 
knee.  Following repetitious bending and straightening of the 
knee, there was no change in the range of motion or in the 
level of pain or discomfort.  Sensory examination was grossly 
normal.  The veteran's complaints, symptoms and pain are 
adequately addressed and contemplated by the 30 percent 
evaluation.  The evidence does not show that the veteran's 
pain results in limitation of motion of the left knee that 
more nearly approximates a limitation of extension to 30 
degrees, or any ankylosis.  Thus, the Board finds that the 
initial 30 percent evaluation from October 1, 2002, 
appropriately addresses his pain, and an evaluation in excess 
of 30 percent under Diagnostic Codes 5256 or 5261, including 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted.  DeLuca, 8 Vet. App. at 202. 

In sum, the competent medical evidence demonstrates that the 
veteran's service-connected degenerative arthritis of the 
left knee with total knee replacement is manifested by 
intermediate degrees of residual pain and limitation of 
motion in the affected extremity; there is no appreciable 
instability or subluxation, or ankylosis.  

II.  Duty To Assist  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

VA's Office of General Counsel held in VAOPGCPREC 7-2004 that 
VCAA's notice requirement can be satisfied by a document such 
as the statement of the case (SOC), supplemental statement of 
the case (SSOC), rating decisions, or by hearing on a claim 
as long as the document or hearing officer informs the 
claimant of the information and evidence necessary to 
substantiate the claim, indicates which party is responsible 
for obtaining which portion of the information and evidence, 
and requests that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  For the 
reasons given above, the Board concludes these requirements 
were met by the two August 2000 rating decisions, in 
conjunction with a March 2001 and a February 2004 letter, 
statements of the case, supplemental statements of the case, 
and Board April 2003 decision.  .


With respect to VA's duty to notify, the aforementioned 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim for increased ratings.  The 
Board's April 2003 decision, although relating to his right 
knee instead of his left, informs the veteran of the 
requirements necessary to substantiate a claimer for a higher 
rating.  Furthermore, the letters sent to the veteran in 
March 2001, and another in February 2004, asked him to submit 
certain information in connection with his claim.  The 
letters informed him of what evidence and information VA had 
obtained and would be obtaining.  The letters explained that 
VA would make reasonable efforts to help him get evidence in 
connection with the claim, but that he was responsible for 
providing evidence that showed why he should be entitled to 
an earlier effective date.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the increased initial rating claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  For these increased initial rating claims, the 
letter was not sent prior to initial adjudication of his 
claim.  The VCAA was not in effect at the initial 
commencement of these claims.  However, subsequent notice was 
accomplished and proper process occurred.  Therefore, there 
is no prejudice to his claim as a result of the later 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was examined in 
connection with this claim.  The veteran also was given the 
opportunity to testify at a hearing which he did before the 
undersigned in May 1988.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


ORDER

An initial rating in excess of 20 percent for degenerative 
arthritis of the left knee prior to October 1, 2002 is 
denied.  

An initial rating in excess of 30 percent for degenerative 
arthritis of the left knee with total knee replacement from 
October 1, 2002 is denied.




	                        
____________________________________________
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



